Name: Commission Regulation (EU) 2018/1259 of 20 September 2018 amending Regulation (EU) No 873/2012 on transitional measures concerning the Union list of flavourings and source materials set out in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards the extension of the transition period of Article 4 concerning the flavouring Ã¢ grill flavour concentrate (vegetable)Ã¢ FL No 21.002 (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: marketing;  health;  food technology;  foodstuff
 Date Published: nan

 21.9.2018 EN Official Journal of the European Union L 238/28 COMMISSION REGULATION (EU) 2018/1259 of 20 September 2018 amending Regulation (EU) No 873/2012 on transitional measures concerning the Union list of flavourings and source materials set out in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards the extension of the transition period of Article 4 concerning the flavouring grill flavour concentrate (vegetable) FL No 21.002 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (1), and in particular Article 25(3) thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(5) thereof, Whereas: (1) Regulation (EC) No 1334/2008 lays down a Union list of flavourings and source materials approved for use in and on foods and their conditions of use. (2) Commission Implementing Regulation (EU) No 872/2012 (3) adopted the list of flavouring substances and introduced that list in Part A of Annex I to Regulation (EC) No 1334/2008. (3) Implementing Regulation (EU) No 872/2012 also introduced parts B (Flavouring preparations), C (Thermal process flavourings), D (Flavour precursors), E (Other flavourings) and F (Source materials) in Annex I to Regulation (EC) No 1334/2008. Parts B to F of that Annex correspond to the categories of flavourings and source materials referred to in Article 9(b) to (f) of Regulation (EC) No 1334/2008. Parts B to F contain no entries. (4) Commission Regulation (EU) No 873/2012 (4) laid down a number of transitional measures at the time of establishing the Union list of flavourings for the first time. (5) Regulation (EU) No 873/2012 laid down the deadline of 22 October 2015 for the submission of applications for flavourings and source materials referred to in Article 9(b) to (f) of Regulation (EC) No 1334/2008 under Regulation (EC) No 1331/2008. It also laid down a transitional period for the foods to which these flavourings were added, pending the evaluation of the submitted applications by the European Food Safety Authority (the Authority). (6) In accordance with Article 3 of Regulation (EU) No 873/2012 an application for authorisation of the flavouring grill flavour concentrate (vegetable) (FL No 21.002) belonging to the category referred to in Article 9(e), other flavourings, was submitted on 20 October 2015. (7) On 5 October 2017, the Authority requested the applicant to submit additional scientific information and toxicological studies by 5 August 2018. The applicant informed the Commission and the Authority that the requested studies are being carried out in order to submit the requested information by the deadline. (8) For reasons of legal certainty, in the absence of a submission of the requested information by the deadline set, Article 3(4) of Regulation (EC) No 1331/2008 should be applied with a view to ending the common procedure for updating the Community list. (9) In accordance with the objectives of Regulation (EC) No 1334/2008, in order to ensure legal certainty concerning the foods to which the flavouring grill flavour concentrate (vegetable) (FL No 21.002) is added until the evaluation by the Authority is completed, it is appropriate to temporarily extend the transitional period established in Article 4 of Regulation (EU) No 873/2012 for this application. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 1. In Article 4 of Regulation (EU) No 873/2012, a new paragraph 2 is added: 2. Foods containing the flavouring grill flavour concentrate (vegetable)  (FL No 21.002) belonging to the category other flavourings  which are lawfully placed on the market or labelled prior to 22 April 2020 may be marketed until their date of minimum durability or use-by-date. If the information requested by the European Food Safety Authority is not provided by 5 August 2018, the application procedure shall be brought to an end in accordance with Article 3(4) of Regulation (EC) No 1331/2008. 2. The original paragraph of Article 4 is numbered as paragraph 1. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall be applicable from 23 April 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 34. (2) OJ L 354, 31.12.2008, p. 1. (3) Commission Implementing Regulation (EU) No 872/2012 of 1 October 2012 adopting the list of flavouring substances provided for by Regulation (EC) No 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 1565/2000 and Commission Decision 1999/217/EC (OJ L 267, 2.10.2012, p. 1). (4) Commission Regulation (EU) No 873/2012 of 1 October 2012 on transitional measures concerning the Union list of flavourings and source materials set out in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council (OJ L 267, 2.10.2012, p. 162).